Title: From John Adams to William Tudor, Sr., 19 November 1800
From: Adams, John
To: Tudor, William, Sr.



Dr. Sir
Washington Nov. 19. 1800

In your late Letter you intimate that a certain Gentleman is not a Friend to the present Administration nor to those measures which will be necessary. I am anxious to be informed more particularly of the extent of your meaning. I always lived in friendship with him. He always visited me, till the British Treaty. Since that he has estranged himself. It can be nothing personal that I know of. What part of my Administration is it that he dislikes? and what necessary measures will he oppose? I have Such an Opinion of his general disposition that I Should be very Sorry if he Should take a mistaken turn. Can you Suppose it possible that he wishes a War with Britain? or that he desires to Subvert the present Constitution? What is or will be his System? I know he is in Correspondence with a Gentn. at N. York, who is Said to be intended by the Demos. for V. P. Does he wish for any thing more than a Change of Men? It is true that a Year must run out before he comes upon the stage, and nobody knows what a Year may bring forth. You may depend upon / Your old Friend

J. Adams